
	

114 HR 93 IH: Crimea Annexation Non-recognition Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 93
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Connolly (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit United States Government recognition of Russia’s annexation of Crimea.
	
	
		1.Short titleThis Act may be cited as the Crimea Annexation Non-recognition Act.
		2.Prohibition against United States recognition of Russia’s annexation of Crimea
			(a)Statement of policyIt is the policy of the United States not to recognize the de jure or de facto sovereignty of the
			 Russian Federation over Crimea, its airspace, or its territorial waters.
			(b)ProhibitionIn accordance with subsection (a), no Federal department or agency may take any action or extend
			 any assistance that recognizes or implies recognition of the de jure or de
			 facto sovereignty of the Russian Federation over Crimea, its airspace, or
			 its territorial waters.
			(c)WaiverThe President may waive subsection (a) or (b) if the President determines that it is vital to the
			 national security interests of the United States to do so.
			
